DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 34-53 are presented for examination.  This office action is in response to the RCE amendment filed on 10/21/2021.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 10/27/2021. The information disclosed therein was considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  “memory management hardware to translate, while guest software executes on a virtual machine, guest virtual addresses to host physical addresses based on a first plurality of page tables and a second plurality of page tables”  and “memory management hardware of the processor while the guest software executes on a virtual machine, bits 38:0 of a 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 41, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It appears that added limitation “memory management hardware to translate, while guest software executes on a virtual machine, guest virtual addresses to host physical addresses based on a first plurality of page tables and a second plurality of page tables”  (claims 34 and 48) and “memory management hardware of the processor while the guest software executes on a virtual machine, a guest physical address to address entries in tables in a plurality of page tables” (claim 41)  were not described in the specification at the time the application was filed .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 34, 41, and 48 are rejected under 35 USC § 103(a) as being unpatentable over Chen et al. (Chen) US Patent No. 7,111,145 in view of Brandt et al. (Brandt) U.S .Patent Pub. No. 2006/0026384.
As to claims 34, 41, and 48,  Chen discloses a processor (Fig. 1) comprising: 
memory management hardware  (Fig. 1 Ref 300, 400, and 108) to translate, while guest software (Fig. 2 Ref. 312 & Fig. 8 Ref. 320 and col. 15 lines 45-55) executes on a virtual machine (Ref. 300 and col. 15 lines 45-55), guest virtual addresses (Fig. 11 Ref GVPN, col. 20 line 27, Fig. 1 Ref. 345, and Fig. 8 Refs. 313 & 330),  to host physical addresses (col. 20 line 22 Fig. 11 Ref. 104, PPN and col. 15 line 60 thru col. 16 line 6 “Suppose that the VMM 400 is executing in direct execution mode, so that guest instructions are being executed directly on the underlying hardware. Assuming that virtual addressing is enabled in the VM 300, the guest instructions will contain guest virtual addresses.  The system hardware 100 must translate these guest virtual addresses directly into hardware physical addresses.  As a result, the hardware TLB 130 must contain translations from the guest virtual page numbers (GVPNs) to the hardware physical page numbers (PPNs).  The VMM 400 creates and maintains the guest page table 413 for holding translations from GVPNs to PPNs.  The CPU 102 and the VMM 400 will each typically insert translations from the guest page table 413 into the TLB 130”), based on a first plurality of page tables (Ref. 313) and a second plurality of page tables (Ref. 213), the first plurality of page tables to enable guest virtual address to guest physical address translations (Fig. 11 GVPN to GPPN), the second plurality of page tables to enable guest physical address to host physical address translations (Fig. 11 GPPN to PPN); and wherein the first plurality of page tables is configurable by the guest software (Refs. 312 and 320), and the second plurality of page tables is configurable by a virtual machine monitor (Ref. 400).
However, Chen does not specifically disclose a control register to store a pointer to a first plurality of page tables wherein the memory management hardware is to reference bits 38:30 of a guest physical address to address a first entry in a first table in the second plurality of page tables, bits 29:21 of the guest physical address to address a second entry in a second table in the second plurality of page tables, bits 20:12 of the guest physical address to address a third entry in a third table in the second plurality of page tables, and bits 11:0 of the guest physical address to address host-physical memory.  
Brandt discloses a control register (Fig.1, CR3 paras [0015, 0019]) to store a pointer (para[0019] a pointer) to a first (Fig. 1 Ref. 340) plurality of page tables (Fig. 1 Refs. 340, 330, 320, 310, and 240) wherein the memory management hardware is to reference bits 38:30 (Fig. 1 bits 38:30) of a guest physical address to address a first entry in a first table (Ref. 330) in the second plurality of page tables, bits 29:21 (Fig. 1 bits 29:21) of the guest physical address to address a second entry (Fig. 1 DIRECTORY) in a second table (Ref. 320) in the second plurality of page tables, bits 20:12 (Fig. 1 bits 20:12) of the guest physical address to address a third entry (Fig. 1 TABLE) in a third table (Ref. 310) in the second plurality of page tables, and bits 11:0 (Fig. 1 bits 11:0) of the guest physical address to address host-physical memory for the purpose of extending overall memory space.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a control register to store a pointer to a first plurality of page tables wherein the memory management hardware is to reference bits 38:30 of a guest physical address to address a first entry in a first table in the second plurality of page tables, bits 29:21 of the guest physical address to address a second entry in a second table in the second plurality of page tables, bits 20:12 of the guest physical address to address a third entry in a third table in the second plurality of page tables, and bits 11:0 of the guest physical address to address host-physical memory as taught by Brandt  into the Chen for the advantages stated above. 
Claims 35-40, 42-47, and 49-53 are rejected under 35 USC § 103(a) as being unpatentable over Chen et al. (Chen) US Patent No. 7,111,145 in view of Brandt et al. (Brandt) U.S .Patent Pub. No. 2006/0026384 and further in view of Uhlig et al. (Uhlig) U.S .Patent Pub. No. 2004/0003324.
As to claims 35, 42, and 49,  Chen and Brandt disclose the invention as claimed above.   
However neither Chen nor Brandt specifically discloses wherein the virtual machine monitor is to control execution of the guest software based on a virtual machine control structure (VMCS). 
Uhlig discloses wherein the virtual machine monitor (Fig. 1 Ref. 112)  is to control execution of the guest software (para [0020]) based on a virtual machine control structure (VMCS) (Fig. 1 Ref. 122) for the purpose of providing every change of the execution context between different VMs and definition the state of the VM's virtual processor thereby increasing throughput and reliability. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate wherein the virtual machine monitor is to control execution of the guest software based on a virtual machine control structure (VMCS) as taught by Uhlig into the combined invention of Chen and Brandt for the advantages stated above. 

As to claims 36, 43, and 50, Chen, Brandt, and Uhlig disclose the invention as claimed above.   Chen further discloses wherein translations based on the second plurality of page tables are enabled based on a bit (col. 12 lines 48-53, key and permission bits) in the VMCS.   Uhlig further discloses wherein translations based on the second plurality of page tables are enabled based on a bit (para [0071] permissions, permit, disallow or modify the attempted access).

As to claims 37, 44, and 51, Chen, Brandt, and Uhlig disclose the invention as claimed above.   Chen further discloses wherein the second plurality of page tables includes permissions (col. 12 lines 48-53, permission bits).  Uhlig further discloses wherein the second plurality of page tables includes permissions (para [0071] permissions).

	As to claims 38, 45, and 52, Chen, Brandt, and Uhlig disclose the invention as claimed above.   Chen further discloses wherein the permissions specify whether a page is writable (col. 12 lines 48-53, access rights).  Uhlig further discloses wherein the permissions specify whether a page is writable (para [0071] permissions, permit, disallow or modify the attempted access).

As to claims 39, 46, and 53, Chen, Brandt, and Uhlig disclose the invention as claimed above.   Chen further discloses wherein the permissions specify whether a page is executable (col. 12 lines 48-53, access rights, key and permission bits).  
Uhlig further discloses wherein the permissions specify whether a page is executable (para [0071] permissions, permit, disallow or modify the attempted access).

As to claims 40 and 47, Chen, Brandt, and Uhlig disclose the invention as claimed above.   Uhlig further discloses wherein a violation of the permissions causes a virtual machine exit (paras [0025, 0026] VM exit).   Brandt also further discloses wherein a violation of the permissions causes a virtual machine exit (paras [0018, 0029, 0033] VM exit).

Response to Arguments
Applicant's arguments filed on 10/21/2021 have been fully considered but they are not persuasive. 
Applicant's remarks on pages 7-8 that the references not teaching memory management hardware to translate, while guest software executes on a virtual machine, guest virtual addresses to host physical addresses based on a first plurality of page tables and a second plurality of page tables have been fully considered but they are not persuasive. 
	Chen discloses memory management hardware  (Fig. 1 Ref 300, 400, and 108) to translate, while guest software (Fig. 2 Ref. 312 & Fig. 8 Ref. 320 and col. 15 lines 45-55) executes on a virtual machine (Ref. 300 and col. 15 lines 45-55), guest virtual addresses (Fig. 11 Ref GVPN, col. 20 line 27, Fig. 1 Ref. 345, and Fig. 8 Refs. 313 & 330),  to host physical addresses (col. 20 line 22 Fig. 11 Ref. 104, PPN and col. 15 line 60 thru col. 16 line 6 “Suppose that the VMM 400 is executing in direct execution mode, so that guest instructions are being executed directly on the underlying hardware. Assuming that virtual addressing is enabled in the VM 300, the guest instructions will contain guest virtual addresses.  The system hardware 100 must translate these guest virtual addresses directly into hardware physical addresses.  As a result, the hardware TLB 130 must contain translations from the guest virtual page numbers (GVPNs) to the hardware physical page numbers (PPNs).  The VMM 400 creates and maintains the guest page table 413 for holding translations from GVPNs to PPNs.  The CPU 102 and the VMM 400 will each typically insert translations from the guest page table 413 into the TLB 130), based on a first plurality of page tables (Ref. 313) and a second plurality of page tables (Ref. 213), the first plurality of page tables to enable guest virtual address to guest physical address translations (Fig. 11 GVPN to GPPN), the second plurality of page tables to enable guest physical address to host physical address translations (Fig. 11 GPPN to PPN).
Therefore broadly written claims are disclosed by the references cited.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG C KIM/Primary Examiner, Art Unit 2138